                 Case 2:19-cr-00179-KJM Document 36 Filed 08/31/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-0179-KJM
12                                Plaintiff,             STIPULATION TO SET PRETRIAL MOTIONS
                                                         DEADLINES; ORDER
13                          v.
                                                         DATE: August 31, 2020
14   ALAN ALFREDO GARCIA,                                TIME: 9:00 a.m.
                                                         COURT: Hon. Kimberly J. Mueller
15                                Defendant.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate, and request that the Court order the following

20 deadlines for pretrial motions:

21          1.      Defendant has expressed his desire to file pretrial motions.

22          2.      The parties agree and stipulate that pursuant to Federal Rule of Criminal Procedure

23 12(c)(1), Defendant shall file all pretrial motions other than motions in limine no later than October 5,

24 2020, and request the following briefing schedule:

25                  a)     Defendant shall file such motions no later than October 5, 2020;

26                  b)     The government’s opposition or statement of non-opposition shall be filed no

27          later than October 26, 2020;

28                  c)     Defendant’s reply brief shall be filed no later than November 9, 2020; and


      STIPULATION TO SET PRETRIAL MOTIONS DEADLINES      1
             Case 2:19-cr-00179-KJM Document 36 Filed 08/31/20 Page 2 of 2


 1                d)     The motions shall be heard, if the Court holds a hearing, on November 30, 2020.

 2        IT IS SO STIPULATED.

 3

 4
     Dated: August 27, 2020                                MCGREGOR W. SCOTT
 5                                                         United States Attorney
 6
                                                           /s/ DAVID W. SPENCER
 7                                                         DAVID W. SPENCER
                                                           Assistant United States Attorney
 8

 9
     Dated: August 27, 2020                                /s/ Douglas Beevers
10                                                         Douglas Beevers
11                                                         Counsel for Defendant
                                                           ALAN ALFREDO GARCIA
12

13

14

15
                                                     ORDER
16
          IT IS SO ORDERED this 28th day of August, 2020.
17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO SET PRETRIAL MOTIONS DEADLINES     2
